DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 6/15/2022. As directed by the amendment, no claims were amended, cancelled nor added. Thus, claims 1-28 are presently pending in this application.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979).
Regarding claim 1, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0113), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine), hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium chloride) and sodium bisulfite (see paragraph 0017, Potta discloses that the epinephrine spray formulations comprise stabilizer having sodium bisulfites), but fails to specifically disclose that the volume of from about 20 µL to about 250 µL of spray is delivered. 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises chlorobutanol (see paragraph 0067 of Potta), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose chlorobutanol hemihydrate.
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of providing an alternative well-known stabilizer/preservative that are capable of providing the same effect as chlorobutanol, since chlorobutanol hemihydrate is well known in the art to be 2 chlorobutanol with 1 water. 
The modified Potta fails to specifically disclose that the pharmaceutical solution has a weight ratio of epinephrine to chlorobutanol hemihydrate of about 12:1 to about 30:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have a weight ratio of epinephrine to chlorobutanol hemihydrate of about 12:1 to about 30:1, for the purpose of providing a well-known preservative that can be used with epinephrine, and for the purpose of obtaining a desired amount of active ingredient (epinephrine), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Furthermore, there appears to be no criticality in having the specific ratio range, as stated by the applicant’s specification, page 5, which states, “In some embodiments, the pharmaceutical spray formulation comprises chlorobutanol hemihydrate at a concentration of from about 0.005% (w/w) to about 10 % (w/w). Furthermore, there appears to be no criticality in the claimed ratio versus 6:1 of epinephrine to chlorobutanol versus a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate 12:1, since both would contain the same amount of chlorobutanol. 
Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).
Furthermore, Yamamoto is cited as evidenced to teach that both chlorobutanol or chlorobutanol hemihydrate can be used as a stabilizer/preservative (paragraph 0241 discloses that chlorobutanol can be a preservative and further discloses in paragraph 0243 that chlorobutanol hemihydrate can be a preservative).
Regarding claim 2, the modified Potta discloses that the spray plume has a particle size distribution with a span of no more than about 2.2 when measured at a distance of from about 1 to about 10 cm from the device (see table 22 on page 10 of Potta, Potta discloses a span of droplet size distribution at 6 cm as 1.917).
Regarding claim 3, the modified Potta discloses that the spray plume has a Dmax of less than about 28 mm when measured at a distance of from about 1 to about 10 cm form the device (see table 23 on page 10 of Potta, Potta discloses that the Dmax having a 29.8 mm, the applicant stated in paragraph 0045 of the instant specification that the term “about” is within 10% of the stated value, therefore, 29.8 mm is considered as less than “about 28 mm”, since “about 28 mm” can be as high 30.8 mm).
Regarding claim 4, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose).
Regarding claim 5, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and having a single reservoir would reduce on the complexity of the manufacturing of the device.
Regarding claim 8, the modified Potta discloses that a delivery time of the pharmaceutical solution is less than about 25 seconds (see full disclosure of Potta, Potta discloses pharmaceutical solution comprising epinephrine being sprayed into the user’s nose, it is inherent that once the spray leaves the orifice, it would take less than 25 seconds to be delivered to the user’s nose is within 1-10 cm of the device). However, if there is any doubt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the delivery time of the pharmaceutical solution being less than about 25 seconds, for the purpose of quickly delivering the pharmaceutical solution to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 9, the modified Potta discloses that the subject is suffering from a severe allergic reaction from exposure or suspected exposure to an allergen (see paragraphs 0047-0049 of Potta, Potta discloses that the term “subject” refers to a person that is experiencing type I allergies including anaphylaxis, see claim 27 of Potta).
Regarding claim 10, the modified Potta discloses that the allergen is food (paragraphs 0047-0049 of Potta).
Regarding claim 13, the modified Potta discloses everything as claimed in claim 1, therefore, the epinephrine being supplied to the subject would be capable of causing the subject to be free from respiratory depression or distress for at least about 1 hour following treatment comprising the delivery of the pharmaceutical solution into the nostril of the subject.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979).
Regarding claim 14, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a round spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine), hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium chloride) and sodium bisulfite (see paragraph 0017, Potta discloses that the epinephrine spray formulations comprise stabilizer having sodium bisulfites), but fails to specifically disclose that the volume of from about 20 µL to about 250 µL of spray is delivered. 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises 0.5% w/w of chlorobutanol (see paragraph 0067 of Potta and table 1 with formulation #10), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose chlorobutanol hemihydrate.
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of providing an alternative well-known stabilizer/preservative that are capable of providing the same effect as chlorobutanol, since chlorobutanol hemihydrate is well known in the art to be 2 chlorobutanol with 1 water. 
The modified Potta fails to specifically disclose that the pharmaceutical solution has a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1, for the purpose of providing a well-known preservative that can be used with epinephrine, and for the purpose of obtaining a desired amount of active ingredient (epinephrine) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Furthermore, there appears to be no criticality in having the specific ratio range, as stated by the applicant’s specification, page 5, which states, “In some embodiments, the pharmaceutical spray formulation comprises chlorobutanol at a concentration of from about 0.005% (w/w) to about 10 % (w/w). Furthermore, there appears to be no criticality in the claimed ratio versus 6:1 of epinephrine to chlorobutanol versus a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate 12:1, since both would contain the same amount of chlorobutanol.
Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).
Furthermore, Yamamoto is cited as evidenced to teach that both chlorobutanol or chlorobutanol hemihydrate can be used as a stabilizer/preservative (paragraph 0241 discloses that chlorobutanol can be a preservative and further discloses in paragraph 0243 that chlorobutanol hemihydrate can be a preservative).
Regarding claim 15, the modified Potta discloses that the spray plume has a particle size distribution having a span of no more than about 2.0 when measured at a distance of from about 1 to about 10 cm form the device (table 22 on page 10 of Potta, Potta discloses a span of droplet size distribution at 6 cm as 1.917).
Regarding claim 16, the modified Potta discloses that the device has a single reservoir containing from about 125 µL to about 250 µL of the pharmaceutical solution (see paragraphs 0182 and 0148 of Fleming, Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and having a single reservoir would reduce on the complexity of the manufacturing of the device.
Regarding claim 17, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose). Fleming discloses that the device can comprise a reservoir for expelling aqueous spray, and further discloses that the device contains two dose of 0.1 mL, where “a” reservoir is a single reservoir). However, if there is any doubt that there is a single reservoir, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made multiple reservoirs into a single reservoir, since forming into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and having a single reservoir would reduce on the complexity of the manufacturing of the device.  
Regarding claim 18, Potta discloses a method of administering a pharmaceutical solution (see abstract and paragraphs 0007-0009 and 0123), comprising delivering a spray of the pharmaceutical solution from a device into a nostril of a subject (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, see full disclosure) in need thereof in a manner that delivers the pharmaceutical solution in a spray plume (see paragraph 0117), wherein: the device is adapted for nasal delivery (see paragraphs 0039, Potta discloses that the epinephrine spray formulation preferably administration occurs via intranasal route, therefore, the device that administer the spray would be adapted for nasal delivery, see full disclosure), and that the pharmaceutical solution being comprises water (see paragraphs 0008-0009, Potta discloses solvent being water) and from about 1% to about 10% (w/w) of epinephrine or a pharmaceutically acceptable salt (see paragraphs 0007-0008 and 0019-0020, Potta discloses that the spray formulations comprises from about 0.1% to about 15% (w/w) of epinephrine) and about 0.01% to about 0.1% of sodium bisulfite (see paragraph 0017, Potta discloses that the epinephrine spray formulations comprise stabilizer having sodium bisulfites, wherein the concentration is from about 0.005% to about 5%), hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium chloride), but fails to specifically disclose that the volume of from about 20 µL to about 250 µL of spray is delivered. 
However, Fleming teaches a method of administering a pharmaceutical solution (see paragraphs 0174-0182 and full disclosure) comprising delivering a spray of pharmaceutical solution from a device into a nostril of a subject in need thereof (see paragraphs 0049 and 0182, Fleming discloses a nasal aqueous spray pump for delivering epinephrine to the user the nostril), wherein the device is adapted for nasal delivery (see paragraphs 0049 and 0182), a volume of from about 20 µL to about 250 µL of spray is delivered (see paragraph 0182, Fleming discloses 0.1 mL of atomized product per discharge, 0.1 mL is 100 µL), and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5 to 100 mg epinephrine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Potta to provide a volume of from about 20 µL to about 250 µL of spray is delivered, and that the pharmaceutical solution comprises from about 0.5 mg to about 100 mg of epinephrine, or a pharmaceutically acceptable salt thereof as taught by Fleming for the purpose of providing a quantity of epinephrine that can treat cardiac arrest, hypotensive shock, and/or anaphylaxis and/or anaphylactoid (see paragraphs 0174-0182 of Fleming).
Furthermore, if there is any doubt that it would have been obvious to modify Potta with Fleming, the feature of choosing the volume or quantity of epinephrine to provide to a patient is considered as an obvious treatment design choice, since it is well-known in the art that the quantity and dosage of epinephrine/pharmaceutical formulation being provided to a subject depends on how much the doctor/physician determines as the correct dosage, which is based on the subject and the condition of the subject.
The modified Potta fails to disclose that the pharmaceutical solution comprises 0.1% to about 5% of diethylene glycol monoethyl ether.
However, Carrara teaches a method of administering a pharmaceutical solution comprising a delivering a spray of pharmaceutical solution having epinephrine and 0.1% to about 5% of diethylene glycol monoethyl ether (see abstract, paragraphs 0031, 0077, Carrara discloses a spray formulation having active ingredient such as epinephrine, and further discloses in paragraphs 0033 and 0039 that permeation enhancing system include diethylene glycol monoethyl ether, Carrara further discloses in paragraph 0079 that the permeation enhancer comprises about 0.2 to 15% of diethylene glycol monoethyl ether or 2.5 to 7.5%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical solution of the modified Potta to include 0.1% to about 5% of diethylene glycol monoethyl ether as taught by Carrara for the purpose of providing a permeation enhancer that would facilitates better absorption of an active ingredient through the mucosa (see paragraphs 0039 and 0065 of Carrara). 
The modified Potta discloses that the pharmaceutical solution comprises 0.5% w/w of chlorobutanol (see paragraph 0067 of Potta and table 1 with formulation #10), and further discloses a formulation comprising a 6:1 ratio of epinephrine to chlorobutanol (see formulation #10 in table 1), but fails to disclose chlorobutanol hemihydrate.
However, McGregor teaches the use of chlorobutanol hemihydrate as a stabilizer and preservative for a pharmaceutical spray (see paragraph 0173, McGregor discloses that the stabilizers and/or preservatives can be chlorobutanol hemihydrate, and further discloses in paragraph 0064 that the pharmaceutical solution can be administered by inhalation e.g., intranasally or by pulmonary spray). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute chlorobutanol of the modified Potta with chlorobutanol hemihydrate as taught by McGregor for the purpose of providing an alternative well-known stabilizer/preservative that are capable of providing the same effect as chlorobutanol, since chlorobutanol hemihydrate is well known in the art to be 2 chlorobutanol with 1 water. 
The modified Potta fails to specifically disclose that the pharmaceutical solution has a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have a weight ratio of epinephrine to chlorobutanol of about 12:1 to about 30:1, for the purpose of providing a well-known preservative that can be used with epinephrine, and for the purpose of obtaining a desired amount of active ingredient (epinephrine) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). Furthermore, there appears to be no criticality in having the specific ratio range, as stated by the applicant’s specification, page 5, which states, “In some embodiments, the pharmaceutical spray formulation comprises chlorobutanol at a concentration of from about 0.005% (w/w) to about 10 % (w/w). Furthermore, there appears to be no criticality in the claimed ratio versus 6:1 of epinephrine to chlorobutanol versus a ratio of 12:1 of epinephrine to chlorobutanol hemihydrate 12:1, since both would contain the same amount of chlorobutanol.
Goto is cited to show that an amount of chlorobutanol is an effective variable, Goto discloses that chlorobutanol is responsible for the increase of stability of epinephrine (see paragraph 0071).
Furthermore, Yamamoto is cited as evidenced to teach that both chlorobutanol or chlorobutanol hemihydrate can be used as a stabilizer/preservative (paragraph 0241 discloses that chlorobutanol can be a preservative and further discloses in paragraph 0243 that chlorobutanol hemihydrate can be a preservative).
The modified Potta discloses hypromellose (see paragraphs 0056 and 0063, Potta discloses viscosity modifiers include hydroxypropymethyl cellulose (“HPMC”)), citric acid (see paragraphs 0013-0014, Potta discloses permeation enhancer includes citric acid), sodium chloride (see paragraph 0016, Potta discloses that the epinephrine spray formulation further comprises an isotonicity agent comprising sodium chloride). The modified Potta discloses that hypromellose is a viscosity modifiers, citric acid is a permeation enhancer and sodium chloride is an isotonicity agent, but fails to specifically disclose that there are about 0.01% to about 0.2% hypromellose, about 0.1% to about 1% of citric acid, about 0.1% to about 1% sodium chloride, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical solution of Potta to have about 0.01% to about 0.2% hypromellose, about 0.1% to about 1% of citric acid, about 0.1% to about 1% sodium chloride, for the purpose of finding an optimum or workable ranges of viscosity modifiers, permeation enhancer and isotonicity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(ii). 
Regarding claim 19, the modified Potta discloses that the device is a bi-dose device configured to delivery two sprays of the pharmaceutical solution (see paragraph 0182 of Fleming, Fleming discloses that the device provides at least 2 doses at 0.1 mL per dose).
Regarding claim 20, the modified Potta discloses that the device delivers the pharmaceutical solution in a spray plume with a Dmax is less than about 26 mm when measured at a distance of from about 1 to about 10 cm from the device (see table 23 on page 10 of Potta, Potta discloses that the Dmax having a 29.8 mm, and further discloses in paragraph 0043, that all that all numerical values relating to amounts, weights, and the likes are defined as plus or minus 10%, therefore, 29.8 includes 26.92, furthermore, the applicant stated in paragraph 0045 of the instant specification that the term “about” is within 10% of the stated value, therefore, 26.92 mm is considered as less than “about 26 mm”, since “about 26 mm” can be as high 28.6 mm, furthermore, it is well-known within the art that spray pattern is conical, as evident by tables 23 and 24 of Potta, Dmax gets larger as the distant (6 cm) increases, versus the Dmax measured at 3cm, therefore, if the spray pattern was to be measured at 1 cm as claimed, the Dmax would be less than 29.8).
Regarding claims 21-26, the modified Potta discloses that the spray formulations comprise about 1 mg to about 10 mg of epinephrine or a pharmaceutically acceptable salt thereof, about 6 mg of epinephrine or a pharmaceutically acceptable salt thereof (see paragraphs 0175-0176, Fleming discloses 0.5-100 mg epinephrine).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Ritsche (2001/0007327).
Regarding claim 6, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device comprising a plunger, a vial comprising an opening; a cannula; a rubber stopper; wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula. 
However, Ritsche teaches a device (device shown in fig. 2) comprises a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Regarding claim 7, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Ritsche teaches a device (device shown in fig. 2) a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028), and the device is pre-primed device that is configured to be actuatable with one hand (see paragraph 0004, Ritsche discloses that the actuation is operated single-handedly, see full disclosure, Ritsche fails to disclose that a user has to prime the device before use, therefore, the device is pre-primed, furthermore, Ritsche discloses in paragraphs 0028-0029 and 0006 that the actuated action would cause the medium to be exchanged between the reservoir and the body). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597), and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claims 14 and 18, respectively, and further in view of Ritsche (2001/0007327).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Ritsche teaches a device (device shown in fig. 2) a plunger (19 and 44, fig. 2) that houses a container closure (47, 7, 45, and 10, fig. 2): comprising a vial (7, fig. 2) comprising an opening (opening being closed by 45, see fig. 2, paragraph 0024); a cannula (10, fig. 2, paragraph 0017); a rubber stopper (45, fig. 2, paragraph 0024); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (paragraphs 0024 and 0028), and the device is pre-primed device that is configured to be actuatable with one hand (see paragraph 0004, Ritsche discloses that the actuation is operated single-handedly, see full disclosure, Ritsche fails to disclose that a user has to prime the device before use, therefore, the device is pre-primed, furthermore, Ritsche discloses in paragraphs 0028-0029 and 0006 that the actuated action would cause the medium to be exchanged between the reservoir and the body). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Ritsche for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray device that can be utilized to provide an atomizing medicament to the user’s nostrils (see paragraphs 0007 and 0023 of Ritsche).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597), and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Malhotra (WO2017/094027).
Regarding claim 6, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device comprising a plunger, a vial comprising an opening; a cannula; a rubber stopper; wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured such that the cannula can pierce the stopper when the plunger applies sufficient force to the cannula. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).
Regarding claim 7, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), wherein the device is a pre-primed device and is configured to be actuatable with one hand (see page 16, lines 31-34 and page 17, lines 1-2, Malhotra discloses that the actuation would cause the reservoir 36 to expels the fluid 38 through the outlet 8, therefore, as disclosed, the device do no to be primed, therefore, it is considered as pre-primed, furthermore, Malhotra discloses in page 9, lines 30-34 that the device can be actuated using only one hand). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489) and Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claims 14 and 18, respectively, and further in view of Malhotra (WO2017/094027).
Regarding claims 27-28, the modified Potta discloses everything as claimed in claim 1, but fails to disclose that the device is pre-primed device that is configured to be actuatable with one hand. 
However, Malhotra teaches a device (device shown in figs. 1-11) comprises a plunger (16 and 10) that houses a container closure (container closure shown in fig. 7 comprising 66, 64, 48, 50): comprising a vial (32, see figs. 8 and 11, page 14, lines 16-22) comprising an opening (opening being closed by 40, see fig. 8); a cannula (needle 20, fig. 9, page 14, lines 8-15); a rubber stopper (piston 40, fig. 8, page 15, lines 16-19 and page 7, lines 8-12, Malhotra discloses that the piston that is pierced by the needle is made out of rubber); wherein the stopper is configured to occlude the opening of the vial, and wherein the cannula is configured to pierce the stopper when the plunger applies sufficient force to the cannula (see page 16, lines 31-34 and page 17, lines 1-2), wherein the device is a pre-primed device and is configured to be actuatable with one hand (see page 16, lines 31-34 and page 17, lines 1-2, Malhotra discloses that the actuation would cause the reservoir 36 to expels the fluid 38 through the outlet 8, therefore, as disclosed, the device do no to be primed, therefore, it is considered as pre-primed, furthermore, Malhotra discloses in page 9, lines 30-34 that the device can be actuated using only one hand). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Potta to use the device as taught by Malhotra for delivering a spray of the pharmaceutical solution of the modified Potta for the purpose of providing a well-known nasal spray that can be utilized to provide an atomizing medicament to the user’s nostrils and that is simple in design and provide ease of handling and comfort (see page 1, lines 26-30 of Malhotra).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Potta (2017/0216199) in view of Fleming (2016/0220489), Carrara (2007/0225379), McGregor (2016/0058830), Goto (2009/0163597) and as evidenced by Goto (2009/0163597) and as evidenced by Yamamoto (2016/0374979) as applied to claim 1 above, and further in view of Edwards (2014/0243749).
Regarding claims 11 and 12, the modified Potta discloses that the subject exhibit symptoms include respiratory depression or distress (paragraph 0003 of Potta, Potta discloses that symptoms alleviate by epinephrine includes relaxation of the bronchi of the lungs and opening up constricted airways, therefore, the symptoms that a subject exhibit includes respiratory depression or distress). 
However, if there is any doubt that the modified Potta discloses that symptoms of the subject include respiratory depression or distress.  Edwards teaches a method of administering a pharmaceutical when a subject is suffering from a severe allergic reaction having the symptoms of respiratory depression or distress (paragraph 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Potta to treat patient having the symptom of respiratory depression or distress with epinephrine as taught by Edwards for the purpose of using a using a well-known pharmaceutical to treat a well-known symptom of anaphylaxis.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
The applicant on pages 7-8 of the remarks and page 2, points 3-5, page 3, point 5 and page 4, point 10 of the declaration argued that the examiner stated that according to the NIH database, chlorobutanol hemihydrate is defined as two of C4H7Cl3O (chlorobutanol) and one H2O (water), the applicant agreed that the chlorobutanol hemihydrate crystalline structure unit cell contains two molecules of chlorobutanol and one molecule of water, this is the repeating structure within the solid crystalline form. The patent examiner, however, incorrectly stated that this definition of chlorobutanol hemihydrate is different from the definition supplied in the applicant’s previous declaration. For example, the examiner stated that “one ordinary skill would have concluded that chlorobutanol hemihydrate contains two chlorobutanol and one water, not 1 chlorobutanol and ½ water, the declaration did not provide any support within the originally filed disclosure that would imply that originally, the applicant intends chlorobutanol hemihydrate to be 1 chlorobutanol and ½ water”. The applicant disagreed that the definition of chlorobutanol hemihydrate that he previously provided is different from the definition provided in the NIH reference or that interpreting chlorobutanol hemihydrate as “1-part chlorobutanol to ½ part water…goes against the well-known definition of chlorobutanol hemihydrate” or that the applicants are “redefining the interpretation of the term “chlorobutanol hemihydrate”. Those of ordinary skill in the art would understand that these two descriptions of chlorobutanol hemihydrate mean the same thing. The NIH reference cited by the patent examiner shows that chlorobutanol hemihydrate contains two molecules of chlorobutanol for every one molecule of water. Accordingly, the molecular formula is provided as 2 C4H7Cl3O · H2O in the NIH reference. In the applicant’s prior declaration, the applicant stated that “[I]n chlorobutanol hemihydrate, each molecule of chlorobutanol is combined with one-half (i.e., ½) molecule of water in the crystalline matrix.” The molar ratio of chlorobutanol to water in both instances is 2:1 where 2:1 is the same ratio as 1:1/2. The prefix “hemi” in the chemistry context means “half”. In this particular instance, a person of ordinary skill in the art would understand hemihydrate to mean that there is half the molar amount of hydrate (water) compared to the molar amount of compound in question, in this case chlorobutanol. This can be defined as either 2 parts chlorobutanol to 1 part water or 1 part chlorobutanol to ½ part water in a molar basis. For example, the Sigma Aldrich (Millipore Sigma) website, which offers chlorobutanol hemihydrate for sale, lists the molecular formula as Cl3CC(CH3)2OH · 0.5H2O, showing that the molecule is 1 part chlorobutanol to ½ part water on a molar basis. A person of ordinary skill in the art would understand that chlorobutanol hemihydrate can be written as Cl3CC(CH3)2OH · 0.5H2O or 2 C4H7Cl3O · H2O, and such a person would understand that these refer to the same compound. Indeed, PubChem, which the Examiner also cited as support for defining chlorobutanol hemihydrate as “comprising two chlorobutanol and one water molecule” contains a link to the Sigma Aldrich website offering purchase of the Chlorobutanol USP reference standard described as 1, 1, 1-Trichloro-2-methyl-2-propanol hemihydrate (which is another name for chlorobutanol hemihydrate) with a linear formula of Cl3CC(CH3)2OH · 0.5H2O. However, the argument is not persuasive because as stated in the non-final rejection mailed on 3/17/202, the NIH database and PubChem stated that “chlorobutanol hemihydrate” is two C4H7Cl3O and one H2O, which is consistent with the well-known definition of “hemihydrate”, as defined by Collins dictionary “a hydrate with a two-to-one ratio of molecules of substance to molecules of water”, as defined by Lexico “A crystalline hydrate containing one molecule of water of every two molecules of the compound in question”, as defined by dictionary.com “a hydrate in which there are two molecules of the compound for each molecule of water”, as defined by thefreedictionary.com “a hydrate in which the molecular ratio of water molecules to anhydrous compound is 1:2”, and as defined by Oxford dictionary “a crystalline hydrate containing one molecule of water for every two molecules of the compound in question”. PubChem cited by the examiner is a well-known chemical database, and NIH Inxight Drugs cited by the examiner are well-known and is managed by the National Institutes of Health, therefore, it is unclear as to how PubChem and NIH are incorrect. Therefore, it is unclear as to how the examiner is incorrect. Furthermore, regarding the applicant’s argument that the ratio of chlorobutanol to water is the exact same ratio between the definition cited by the applicant and the NIH and PubChem databases which is a 2:1 or 1:0.5, however, it is unclear as to what is the purpose of stating that the two definitions would give the same ratio of chlorobutanol to water, when the issue is that the applicant’s provided data of unexpected result is relying on a relationship of epinephrine to chlorobutanol and not epinephrine to chlorobutanol hemihydrate, see the affidavit/declaration filed on 10/1/2021, for example as stated by the applicant on point 8 of the current declaration, chlorobutanol hemihydrate comprises 18.01 grams/mol of water, while chlorobutanol contains no water, therefore, a ratio 25:1 of epinephrine to chlorobutanol would not be the exact same as 25:1 of epinephrine to chlorobutanol hemihydrate. Furthermore, as stated in the non-final rejection mailed on 3/17/2022, there are inconsistencies between the data and the claimed of unexpected result for chlorobutanol hemihydrate, for example, the data is showing impurities and residuals of epinephrine relative to chlorobutanol not chlorobutanol hemihydrate, the claim is claiming chlorobutanol hemihydrate, which contains 2 chlorobutanol and 1 water, therefore, the amount of chlorobutanol in the same ratio of epinephrine to chlorobutanol would be different from the same ratio of epinephrine to chlorobutanol hemihydrate, therefore, the evidence of unexpected results does not commensurate with the claimed invention. Therefore, the rejection still stands. 
The applicant on page 5, point 11 of the declaration stated that there are unexpected results in the epinephrine to chlorobutanol ratio between 12:1 and 30:1, which is also comparable to a chlorobutanol hemihydrate ratio of between 12:1 and 30:1. However, the argument is not persuasive because as stated above and in the applicant’s own words that chlorobutanol hemihydrate contains only 95.17% of chlorobutanol (see point 8 on page 4 of declaration), therefore, an epinephrine to chlorobutanol ratio between 12:1 and 30:1 is not exactly the same as an epinephrine to a chlorobutanol hemihydrate ratio of between 12:1 and 30:1. Furthermore, as stated earlier, even if the applicant can successfully show that there is an unexpected result with the ratios as claimed, the claims would be rejected under 112(a) lack of written description for new matter, since the original specification fail to disclose the specific range as claimed. Once unexpected results can be shown for the more narrow range, the claimed invention having the narrow range would be regarded as a different and new invention, since the narrow claimed range was never disclosed in the original disclosure, and claims containing a new invention that was not disclosed would be rejected under 112(a) new matter rejection. 
Applicant’s arguments, see page 3, point 7, and page 8, points 8-9 of the declaration regarding the statement “to obtain 0.5% (w/w) of chlorobutanol, 0.25 percent chlorobutanol hemihydrate is needed since chlorobutanol hemihydrate contain two molecules of chlorobutanol, this would give a ratio of 12:1” being incorrect. The argument is persuasive, therefore, the rejection using this rationale has been withdrawn. It is noted that the examiner is withdrawing the rejection due to the examiner’s misinterpretation of the prior art, not because it is not obvious to optimize the amount of chlorobutanol or chlorobutanol hemihydrate in a solution of epinephrine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freeman (2014/0066881) is cited to show the use of chlorobutanol as an anti-bacterial and anti-fungal agents. 
Gherbremariam (WO 2013/123033) is cited to show the use of chlorobutanol as a preservative. 
Nemoto (WO 2013/099861) is cited to show the use of chlorobutanol as a preservative. 
Hirsh (2004/0045546) is cited to show the use of chlorobutanol as a preservative. 
Clay (6,413,499) is cited to show the use of chlorobutanol as a preservative. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785